           Case 1:18-cv-03997-GHW Document 48 Filed 07/02/20 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 7/2/2020
 ------------------------------------------------------------- X
                                                               :
 FRITZ T. JARVOIS,                                             :
                                                               :
                                       Plaintiff,              :
                                                               :
                          -against-                            :   1:18-cv-3997-GHW
                                                               :
 CAROLE FERRARA and THOMAS                                     :         ORDER
 LIBRETTI,                                                     :
                                                               :
                                       Defendants.             :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        On March 5, 2020, the Court wrote that if Plaintiff did not amend his complaint within three

weeks, it would construe his submission at Dkt No. 43 to be his amended complaint. Dkt No. 46.

That deadline has passed, and Plaintiff has not filed an amended complaint. So the Court construes

Dkt No. 43 as Plaintiff’s amended complaint. Plaintiff and Defendants are directed to file letters

setting forth their proposals for how to conduct discovery and otherwise litigate this case going

forward no later than July 13, 2020. If Defendants intend to move to dismiss Plaintiff’s amended

complaint, they should so state in their letter to the Court. The Court observes that Plaintiff

recently filed a document styled as a “motion for a speedy trial.” Dkt No. 47. This case is not yet

trial-ready, so the Court will not set a trial date at this time.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

        The Clerk of Court is directed to mail a copy of this order and Dkt Nos. 35, 37, 42, and 43
          Case 1:18-cv-03997-GHW Document 48 Filed 07/02/20 Page 2 of 2



to Plaintiff by first-class and certified mail.

        SO ORDERED.

Dated: July 2, 2020
                                                      __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                  2
